DETAILED ACTION

This is a first Office action on the merits, responsive to applicant’s original disclosure filed on 11/20/2020, including the preliminary amendment filed on the same date. Claims 1-13 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed on 11/20/2020 is being considered.

Drawings
The drawings are objected to because the shading in Figures 6, 10, 11-15 and 18 renders part or all of the drawing illegible when reproduced, see 37 CFR 1.84(l) (m) and (p)(1).
In Figure 23, the “q” and “y” in “Frequency” on the x-axis label are cut off.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 11, “the casing” (line 13) is indefinite because the limitation lacks antecedent basis.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Archambault (US 20130206949).
	Claim 1, Archambault teaches a suspension mechanism disposed between a vehicle body structure and a seat, the suspension mechanism comprising:
5a link mechanism (6, 8) which supports an upper frame 4 mounted on the seat side to be movable up and down relative to a lower frame 2 mounted on the vehicle body structure side ([0048]; Fig. 1);
a spring mechanism 42 which elastically biases the upper frame relative to the lower frame ([0077]; Fig. 1); and

wherein the damper is
a telescopic one including a cylinder and a piston which moves relatively in the cylinder in accordance with up-down movement of the upper frame relative to the lower 15frame ([0077]; Fig. 9), and
suspended in plurality in parallel at different mounting angles between the upper frame and the lower frame ([0077]; Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archambault (US 20130206949) in view of Norman et al. (US 3160233) (‘Norman’).
Claim 8, Archambault teaches all the limitations of claim 1 as above, but is silent as to a low-repulsion material provided at stroke ends in a relative movement direction between the 35cylinder and the piston. However, Norman teaches a damper comprising a low-repulsion material provided at stroke ends in a relative movement direction between the 35cylinder and the piston (col. 4, lines 65-75 to col. 5, lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try providing .
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archambault (US 20130206949).
Claims 9-10, Archambault teaches the suspension mechanism according to claim 1 as above, but is silent as to a multi-suspension mechanism comprising: another suspension mechanism stacked on the suspension mechanism, wherein the suspension mechanism is the suspension mechanism and the another suspension mechanism are identical. However, Archambault teaches fastener holes in base element 2 and movable element 4 (Fig. 1). It would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming a multi-suspension mechanism comprising another suspension mechanism stacked on the suspension mechanism, wherein the suspension mechanism is the suspension mechanism and the another suspension mechanism are identical, with the reasonable expectation of further increasing the damping, since the suspension mechanisms perform as expected and thus the results would be expected, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis. See also In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting .

Allowable Subject Matter
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635